Bell, Chief Judge.
Defendant appeals from his conviction of two counts of armed robbery. Held:
The district attorney on cross examination asked the defendant, "Isn’t it true that you are being held on a crime so vicious that perjury would be pale beside it?” Immediately thereafter, the court sua sponte reprimanded the prosecutor and instructed the jury to disregard the question. Defendant neither objected nor made any motion at that time. On appeal, defendant asserts for the first time that the court should have declared a mistrial. As defendant failed to object at trial, any alleged error was waived. Smith v. State, 142 Ga. App. 406 (236 SE2d 107). Further, the trial judge took the necessary purgative action by means of a thorough instruction to the jury and rebuke to the prosecutor. Thus the improper question was cured by the court’s corrective action. Benefield v. State, 140 Ga. App. 727 (232 SE2d 89).

Judgment affirmed.


Shulman and Birdsong, JJ., concur.

Submitted May 15, 1978
Decided June 15, 1978.
Leonard M. Tuggle, for appellant.
Johnny E. Truitt, pro se.
Richard E. Allen, District Attorney, Steven L. Beard, Assistant District Attorney, for appellee.